Citation Nr: 1207853	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  10-45 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to a rating in excess of 50 percent for a variously diagnosed psychiatric disability, to include depression, anxiety disorder, and schizophrenic reaction.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from March 1954 to March 1957.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Salt Lake City, Utah Department of Veterans Affairs (VA) Regional Office (RO) that increased the rating of the Veteran's variously diagnosed psychiatric disability to 30 percent, effective from December 29, 2009 (date of claim).  The Veteran disagreed with the rating assigned, but not the effective date.  An April 2011 rating decision awarded a 50 percent rating for his variously diagnosed psychiatric disability, also effective from December 29, 2009.  As the Veteran has not expressed satisfaction with 50 percent rating currently assigned for his variously diagnosed psychiatric disability, that matter remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran requested a Board hearing by live videoconference in connection with his appeal.  Such a hearing was scheduled for August 17, 2011; he failed to report.  In a letter received on September 1, 2011, the Veteran's representative explained that the Veteran missed his videoconference hearing because he was out of town, and requested that the videoconference hearing be rescheduled.  The undersigned has reviewed the motion from the Veteran's representative and determined that good cause for rescheduling the videoconference hearing is shown.  See 38 C.F.R. § 20.702(c)(2) (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.





REMAND

In his November 2010 VA Form 9 (substantive appeal), the Veteran requested a videoconference hearing.  Although he failed to appear for the hearing scheduled in August 2011, for the reasons discussed above, the Board has granted his motion to reschedule the videoconference hearing for good cause shown.  38 C.F.R. § 20.702(c)(2).  Because the Board may not proceed with an adjudication of the Veteran's claim without affording him the opportunity for such a hearing, and because videoconference hearings are scheduled by the RO, a remand is required.  See 38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700(a).

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

Arrangements should be made for the Veteran to be scheduled for a videoconference hearing before the Board at his local RO.  The case should then be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

